Citation Nr: 1722578	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for skin cancer.  In October 2009 the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  

The RO continued to deny the claim for service connection for skin cancer (as reflected in a November 2012 supplemental statement of the case (SSOC)).

In November 2013, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include a VA examination.  After accomplishing further action, the AOJ continued to deny the claim for service connection for skin cancer (as reflected in a February 2014 SSOC) and returned this matter to the Board for further appellate consideration.

In July 2016, the Board remanded the claim on appeal to the AOJ to schedule the Veteran for a Board videoconference hearing.  

In September 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In December 2016, the Board remanded the claim on appeal to the AOJ for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a March 2017 SSOC) and returned this matter to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran served in the Republic of Vietnam between 1966 and 1968, and thus is presumed to have been exposed to herbicides (to include Agent Orange) during service, skin cancer is not among the disabilities recognized by the VA as etiologically related to herbicide exposure.

3. Although the Veteran has asserted  that he developed skin cancer as a consequence of Agent Orange exposure, in-service sunburn and resulting infection, and/or horrible living conditions in service ,no skin cancer was not shown in service or for many years thereafter, and the only competent, probative opinion evidence to address the etiology of skin cancer diagnosed years after service discharge weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., in Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a July 2009 rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, to include as due to herbicide exposure, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2009 RO rating decision reflects the initial adjudication of the claim followed by the issuance of a March 2010 SOC.  

Post rating, a January 2017 letter provided notice specific to the Veteran's service connection claim.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the RO continued to deny the service connection claim as reflected in a March 2017 SSOC, followed by a period for response.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.   Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the reports of a February 2014 VA examination, along with a March 2017 VA addendum.  Also of record and considered in connection with the claim is the transcript of the September 2016 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, the transcript reflects that the undersigned Veterans Law Judge identified the issue on appeal.  Also, during the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claim.   Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Further, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the November 2013 remand, the Veteran was afforded a VA examination in February 2014.  That same month, the AOJ readjudicated the claim, as evidenced by an SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Pursuant to the July 2016 remand, the Veteran was scheduled a Board videoconference hearing in September 2016.

Pursuant to the December 2016 remand, the prior VA examiner provided an addendum opinion in March 2017.  The Board finds that the examiner's opinion, along with the other evidence of record, is adequate for appellate review.  Further in March 2017, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran has alleged that in-service sunburn and subsequent infection, and/or in-service exposure to Agent Orange caused him to develop skin cancer.  During  the September 2016 Board videoconference hearing, he also testified as to his belief that his current skin cancer was due to a combination of horrible living conditions and Agent Orange exposure during service.  He reported taking showers with black water that had a horrible odor.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6) (2016).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the above cited legal authority, the Board finds that service connection for skin cancer is not warranted under any alleged or potentially applicable theory of entitlement.

Initially, the Board notes that the Veteran's DD-214 indicates that he served in Vietnam during the Vietnam Era. He is a recipient of the Combat Infantry Badge, among other awards and decorations.  Thus, he is presumed to have been exposed to herbicides in service.  

Nonetheless, notwithstanding the Veteran's presumed herbicide exposure, to include Agent Orange,  skin cancer is not a disease that the VA Secretary has recognized as etiologically-related to herbicide exposure, as it is not on the list of diseases presumed to be associated with herbicide exposure.   See 38 C.F.R. § 3.309(e).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not been specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Hence, presumptive service connection based on presumed in-service exposure  to herbicides, including Agent Orange, is not available to the Veteran.  

However, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  In this case, in addition to Agent Orange exposure, the Veteran has alleged experiencing severe in-service sunburn and resulting infection, as well as horrible living conditions, to include having to bathe in black, foul smelling water.  However, none of these exposures is medically shown to have resulted in skin cancer.

Service treatment records are negative for any complaints, findings or diagnosis related to skin cancer.  In connection with his March 1968 separation examination,  the Veteran denied a history of skin disease, and clinical evaluation of his skin was normal. 

Post-service private treatment records reference the Veteran's extensive sun exposure.  April 2003 private treatment records described the Veteran as an "avowed sun worshipper".  In the report of a July 2003 physical examination, the examiner  described the Veteran as having a severe, deep, dark tan, and noted a concern for developing melanoma.

The Veteran was first diagnosed with squamous cell carcinoma (skin cancer) located on the left eyebrow in March 2004.  In June 2004, the Veteran underwent surgical procedure to remove the lesion from his left eyebrow.  November 2009 private medical records note the Veteran's report of lesions on his face and a diagnosis of actinic keratosis (precancerous growth).  April 2010 VA treatment records note a history of skin cancer,  and a VA dermatologist indicated that "sun exposure during Vietnam service may have increased the likelihood of having [current face] lesions."   

In February 2014, the Veteran was afforded a VA examination to obtain a medical opinion directly addressing the etiology of his skin cancer.  The examiner acknowledged the Veteran's report of a sunburn incident during service, but provided a negative nexus opinion on direct service connection.  As rationale, the examiner stated that the Veteran was not diagnosed with skin cancer until 2004, approximately 30 years after service, and that he had a history of significant sun exposure prior to his skin cancer diagnosis.  The examiner noted that the alleged sunburn incident during service had a "negligible contribution to the Veteran's condition."

In the December 2016 remand, the Board requested an addendum opinion from the February 2014 VA examiner.  Specifically, the Board requested that the examiner address the Veteran's additional theories of entitlement to service connection, to include presumed exposure to herbicides and the Veteran's lay assertions as to horrible living conditions in service.  
 
In a March 2017 addendum, based on an in-person examination and review of the claims file, the February 2014 examiner, again, rendered a negative opinion on the matter of whether there exists a relationship between the Veteran's current skin cancer disability and service.  The examiner acknowledged the Veteran's claim of sustaining a severe blistering sunburn during active service, but noted that  medical literature indicates that cumulative sun exposure is the most important environmental cause of skin cancer.  By contrast, intense intermittent sun exposure, such as a blistering sunburn, is only a risk factor.  The examiner noted that the Veteran had a history of substantial sun exposure since childhood, and referenced post-service treatment records documenting the Veteran's history of working in the fields, not wearing sunscreen, and being a "sun worshiper".  A history of sun tanning was noted.  The examiner attributed the Veteran's current skin cancer disability  to significant sun exposure - over 50 years - age, and phenotype.

With respect to the relationship between current skin cancer and Agent Orange exposure, the VA examiner stated that, based on medical literature, there is no described correlation with Agent Orange, or presumed herbicides exposure during service."  The examiner also noted that  medical literature does not support a relationship between actinic keratosis and Agent Orange exposure.  

As regards the Veteran's assertions of exposure to horrible living conditions, to include black water and odor, the VA examiner noted service treatment record are devoid of any finding related to these conditions, and that medical literature does not describe a correlation between Agent Orange exposure and the described living conditions.  In this regard, the examiner explained that although medical literature indicates that actinic keratosis has an increased risk of developing into skin cancer with chronic exposure to drinking water with Arsenic, the claims file does not suggest as much.   

As noted above, skin cancer was not present in service, or for many years thereafter.  The evidence indicates that the Veteran was first diagnosed with skin cancer  in March 2004 - over 35 years after service discharge.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, on the question of whether there exists a medical relationship between the skin cancer diagnosed many years post-service and any in-service injury, disease, or even5r, in this case, the record includes competing medical opinions.

While an VA dermatologist indicated in April 2010 that sun exposure during Vietnam service may have increased the likelihood of the Veteran's face lesions, the use of the term "may" also implies "may not".  As such this opinion is merely speculative, and does not provide persuasive support for the claim.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, the statement addressed only one of the several theories of entitlement alleged by the Veteran.  Therefore, while this opinion does address, to a limited extent, a  medical nexus question, it is afforded little, if any, probative weight.

By contrast, the Board accepts as probative the  only other medical opinions of record to directly address whether there exists a medical relationship between a current skin cancer disability and service, which were provided by the February 2014 examiner.  The opinions weigh against the claim.  The February 2014 examination report and March 2017 addendum reflect full consideration not only of the Veteran's presumed Agent exposure, but also his alleged severe in-service sunburn and resulting infection.  Following a physical examination of the Veteran, and review of his claims file, the examiner provided negative nexus opinions in both the examination report and the addendum opinion.  Significantly, the author provided stated explanation as to why each alleged exposure was not likely a significant factor in the development of the Veteran's skin cancer,  to include reference to pertinent facts and medical literature.   Rather, the examiner attributed the Veteran's current skin cancer disability to the cumulative effects of significant sun exposure over his lifetime, age, and phenotype.  The examiner referenced post-service treatment records documenting a history of working in the fields, not wearing sunscreen, and being a "sun worshiper." As these opinions were clearly based on  full consideration of the V Veteran's documented medical history and assertions, along with applicable medical principles, and supported by clearly-stated rationale. they are entitled to substantial probative weight with respect to the medical nexus questions upon which this claims turns.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's current skin cancer disability and service, the Board finds that such assertions do not provide persuasive support for the claim.  The matter of the medical etiology of the disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the skin cancer disability at issue is a complex medical matter involving internal processes that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion in the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the disability at issue have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for skin cancer, to include as due to herbicide exposure, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for skin cancer is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


